Case 1:19-cr-00019-JAO Document 154 Filed 01/19/21 Page 1 of 9          PageID #: 578




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII



 UNITED STATES OF AMERICA,                    CR. NO. 19-00019 JAO



                    Plaintiff,                ORDER DENYING DEFENDANT’S
                                              MOTION TO SUPPRESS
       vs.
                                              EVIDENCE


 EDWIN N. LINDSEY, JR.,



                    Defendant.



ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE

      On August 10, 2020, Defendant Edwin N. Lindsey, Jr. (“Lindsey”) filed a

Motion to Suppress Evidence (“the Motion”), ECF No. 111, seeking suppression

of evidence obtained by the Honolulu Police Department (“HPD”) following a

traffic stop. After considering the parties’ briefs and the testimony and exhibits at

an evidentiary hearing, and incorporating its January 7, 2021 oral findings and

conclusions rendered at the end of the hearing,1 the Court DENIES the Motion for

the following reasons.


1
  In the event anything in this Order contradicts the Court’s oral findings and
conclusions, this Order controls.
Case 1:19-cr-00019-JAO Document 154 Filed 01/19/21 Page 2 of 9         PageID #: 579




                             I.     FINDINGS OF FACT

      At the evidentiary hearing held on January 7, 2021, the Court took testimony

from one witness, HPD Officer Jarrett Atkins. Having had the opportunity to

evaluate Officer Atkins’ earnest demeanor and listen to his responses to direct and

cross examination, the Court finds him credible.

      Based on Officer Atkins’ testimony and the exhibits, the Court finds as

follows:

      1. Officer Atkins has seven years of experience working for HPD, and has

           conducted hundreds of traffic stops. He also has extensive involvement

           in drug arrests, having made 33 felony drug arrests in 2019 alone.

      2. During the morning of February 6, 2019, Officer Atkins was driving a

           marked HPD patrol car, with Officer Jeffrey Fleigner in the passenger

           seat. The two were on duty and had been informed to be on the lookout

           for various individuals with outstanding arrest warrants.

      3. At approximately 8:05 a.m., Officer Atkins was approaching

           Kalanianaole Highway from Keolu Drive. As he rolled to a stop at the

           intersection of the two roads, he watched a Mazda drive past him on

           Keolu Drive, turning right from Kalanianaole Highway. He noticed that

           the driver of the Mazda looked like one of the individuals whom the

           police were hoping to find. He then turned around and looked over his
Case 1:19-cr-00019-JAO Document 154 Filed 01/19/21 Page 3 of 9         PageID #: 580




         left shoulder and noticed that the safety check sticker on the Mazda was

         missing, which was a violation of Hawaiʻi law.

      4. He was also able to see the car’s license plate. He then told Officer

         Fleigner to run the license plate in HPD’s mobile computer database.

         Exhibit 12 indicates that Officer Fleigner did so at 8:05:52 a.m. Officer

         Fleigner told Officer Atkins that the car’s vehicle tax and safety check

         had expired, the former of which was also a violation of Hawaiʻi law.

      5. In the meantime, Officer Atkins turned his vehicle around to follow the

         Mazda and was able to reconfirm its license plate. He then stopped the

         Mazda on Keolu Drive, using his emergency lights and siren. The Mazda

         pulled over in the bike lane.

      6. Lindsey was driving the Mazda alone. He opened his door, but remained

         in his car. When he looked toward the officers while they were still

         behind his vehicle, he appeared panicked. He then closed his door and

         remained in the car as the officers approached.

      7. Officer Atkins walked up to the driver’s window, which was opened,

         introduced himself, told Lindsey that he had stopped him for an expired

         vehicle tax and safety check, and asked Lindsey for his license and

         registration. In the meantime, Officer Fleigner stood at the front

         passenger’s window, which was also opened.
Case 1:19-cr-00019-JAO Document 154 Filed 01/19/21 Page 4 of 9         PageID #: 581




      8. Lindsey told Officer Atkins, “I don’t have a license.” When asked

         whether he did not have his license with him or did not have a license at

         all, Lindsey again said, “I don’t have a license.” Lindsey also admitted

         that he did not have any vehicle paperwork, but provided his name to the

         officer. Officer Atkins then told Officer Fleigner that Lindsey might

         have a suspended license, and so Officer Fleigner ran Lindsey’s name

         through the mobile computer. Exhibit 12 indicates that Officer Fleigner

         did so at 8:07:58 a.m. Officer Fleigner confirmed that Lindsey’s license

         was suspended and told Officer Atkins as much.

      9. Officer Atkins then told Lindsey to step out of the vehicle and that he

         was under arrest for driving with a suspended license. He handcuffed

         Lindsey behind his back, patted down Lindsey’s waist area, and felt a

         hard, cylindrical object with a bulbous end in Lindsey’s front left jacket

         pocket. Based on his training and experience, Officer Atkins believed

         that the object was a glass drug pipe, and knew that it could be

         dangerous, particularly if it broke, in which case it could cut Lindsey or

         him. Officer Atkins reached into the pocket and removed what indeed

         turned out to be a glass smoking pipe, with residue in it that was

         consistent with smoked methamphetamine. Officer Atkins then informed
Case 1:19-cr-00019-JAO Document 154 Filed 01/19/21 Page 5 of 9         PageID #: 582




         Lindsey that he was also under arrest for Promoting a Dangerous Drug in

         the Third Degree.

      10. After Officer Atkins placed Lindsey in the patrol car, Officer Fleigner

         directed him to look at the front passenger seat area of the Mazda.

         Officer Atkins did so, and, through the Mazda’s windshield, saw an

         unzipped black nylon bag with a large amount of folded United States

         currency in it. Officer Atkins testified that he would have noticed if

         Officer Fleigner had earlier entered the Mazda and that Officer Fleigner

         had not done so. Exhibit 10, which depicts the distance between the

         patrol car and the Mazda, corroborates Officer Atkins’ testimony on this

         topic.2

      11. Any discrepancy in the exhibits regarding the location of the currency at

         the time of the Officer Atkins’ observation of it is easily explained by the

         exhibits themselves. For example, Exhibits 2 and 43 show the currency

         in the unzipped bag while the currency cannot be seen in Exhibit 5.

         Exhibits 2 and 4 were taken at different angles from Exhibit 5, which is

         evident when considering the positions of the bottles shown in the


2
 At the hearing, the Court did not enter oral findings regarding the recovery of the
currency but upon reconsideration determines that it should do so here.
3
  Exhibit 7 also shows the currency in the unzipped bag, and appears to be a close-
up of the shot taken in Exhibit 4.
Case 1:19-cr-00019-JAO Document 154 Filed 01/19/21 Page 6 of 9        PageID #: 583




         exhibits, whether the glove compartment is visible, and the fact that

         Exhibit 4 was taken through the windshield while Exhibit 5 was taken

         through the open passenger window.

      12. After taking Lindsey to Castle Medical Center to ensure that he was

         healthy enough to book into jail, Officer Atkins transported Lindsey to

         the Kailua Police Station, where he conducted a pre-booking search and

         uncovered a cellophane bindle of suspected black tar heroin in Lindsey’s

         front right shorts pocket.

      13. Exhibit A is a written complaint Lindsey filed on May 14, 2019 with the

         HPD Professional Standards Office. Lindsey signed the complaint before

         a notary public. The Court finds that the complaint is self-serving and

         not credible. The Court does not consider Lindsey’s decision not to

         testify at the hearing in its analysis.

                        II.     CONCLUSIONS OF LAW

A.    There Was Reasonable Suspicion for the Stop.

      After the testimony of Officer Atkins, Lindsey conceded that there

was reasonable suspicion for the traffic stop.

B.    There Was Probable Cause for the Arrest.

      “[A] warrantless arrest by a law officer is reasonable under the Fourth

Amendment where there is probable cause to believe that a criminal offense has
Case 1:19-cr-00019-JAO Document 154 Filed 01/19/21 Page 7 of 9            PageID #: 584




been or is being committed.” Devenpeck v. Alford, 543 U.S. 146, 152 (2004)

(citations omitted). If there was not, then the fruits of that arrest are inadmissible

under the Fourth Amendment. See Wong Sun v. United States, 371 U.S. 471, 484–

85 (1963).

       The probable cause inquiry is not “reduc[ible] to a neat set of legal rules”

and requires the Court to “examine the events leading up to the arrest, and then

decide whether these historical facts, viewed from the standpoint of an objectively

reasonable police officer, amount to probable cause.” Maryland v. Pringle, 540

U.S. 366, 371 (2003) (internal quotation marks and citations omitted). Such

examination must take into account the totality of the circumstances, and the

determination of probable cause “turn[s] on the assessment of probabilities in

particular factual contexts.” Florida v. Harris, 568 U.S. 237, 244 (2013) (internal

quotation marks and citation omitted).

       The parties do not dispute that driving with a suspended license is an

arrestable offense. See Hawaiʻi Revised Statutes § 286-132. The officers arrested

Lindsey only after they confirmed via their mobile computer that his license was

indeed suspended, and surely that confirmation suffices for probable cause. The

fruits of that arrest, then, are admissible at trial.
Case 1:19-cr-00019-JAO Document 154 Filed 01/19/21 Page 8 of 9           PageID #: 585




C.    The Currency Was Discovered in Plain View.

      The plain view doctrine is an exception to the Fourth Amendment’s mandate

that police obtain a warrant before seizing evidence. It requires that: (1) “the

officer did not violate the Fourth Amendment in arriving at the place from which

the evidence could be plainly viewed”; (2) the item must be in plain view; and (3)

the incriminating nature of the item seized must be “immediately apparent.”

Horton v. California, 496 U.S. 128, 136 (1990) (internal quotation marks and

citations omitted). Defendant does not contest the first and third elements here; he

challenges only that the cash was not in plain view.

      The Court concludes that the cash was indeed discovered in plain view. The

officers did not engage in a search in order to discover the cash, cf. Arizona v.

Hicks, 480 U.S. 321, 324 (1987) (holding that the moving of items to reveal serial

numbers constituted a search), but rather saw the cash through the windshield of

the Mazda, without the aid of any devices that would assist them in seeing it. See

United States v. Desir, 257 F.3d 1233, 1236 (11th Cir. 2001) (affirming denial of

motion to suppress evidence where item was seen in plain view through the

windshield of a car). Therefore, the evidence of the currency is admissible at trial.

      //

      //

      //
Case 1:19-cr-00019-JAO Document 154 Filed 01/19/21 Page 9 of 9   PageID #: 586




      For the foregoing reasons, the Motion is DENIED.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, January 19, 2021.




                          Jill A. Otake
                          United States District Judge




Cr. No. 19-00019 JAO, United States of America v. Edwin N. Lindsey, Jr.;
ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
